                                                                                Case 1:20-cv-00553-JFR Document 11 Filed 07/10/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                                 OF NEW MEXICO
Barbara Andersen                      )
         Plaintiff                    )    Case 20-cv- 00553
v.                                    )
Forrest Fenn; Unknown Defendant       )


                                                                                         MOTION FOR RECONSIDERATION OF THIS COURT’S RULING
                                                                                                      RELATIVE TO 18 U.S.C. §1030

                                                            Barbara Andersen, as her own attorney, hereby files this motion for reconsideration of this Court

relative to its rulings relative to 18 U.S.C. §1030(g). In support of the motion, Andersen states as

follows:


                                                            1.                                                           Andersen asks this Court to reconsider its ruling relative to 18 U.S.C. §1030 in that this

Court found that this statute is only a criminal statute. However, Andersen believes that this statute was

amended to include the right of hacking victim to maintain a civil cause of action under same. 18

U.S.C. §1030(g) which provides as follows:

                                                            (g) Any person who suffers damage or loss by reason of a violation of this
                                                            section may maintain a civil action against the violator to obtain compensatory
                                                            damages and injunctive relief1 or other equitable relief. A civil action for a
                                                            violation of this section may be brought only if the conduct involves 1 of the
                                                            factors set forth in subclauses     4 (I), (II), (III), (IV), or (V) of subsection
                                                            (c)(4)(A)(i). Damages for a violation involving only conduct described in
                                                            subsection (c)(4)(A)(i)(I) are limited to economic damages. No action may be
                                                            brought under this subsection unless such action is begun within 2 years of the
                                                            date of the act complained of or the date of the discovery of the damage. No
                                                            action may be brought under this subsection for the negligent design or
                                                            manufacture of computer hardware, computer software, or firmware.

18 U.S.C. §1030(g)(emphasis added).


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
1
        Andersen will be asking for injunctive relief pursuant or, in the alternative, compensatory
damages, pursuant to this statute. Andersen is unaware of any requirement that she is required to
plead irreparable harm pursuant to 18 U.S.C. §1030 in order to secure injunctive relief pursuant
to this statute. Andersen is not seeking a TRO/preliminary injunction at this time given that
there have been no efforts as of yet to sell/auction the chest to Andersen’s knowledge.

	                                                                                                                                                                                                                                                       1	  
            Case 1:20-cv-00553-JFR Document 11 Filed 07/10/20 Page 2 of 3




       2.      The courts have construed this section to allow a plaintiff/victim to bring suit

pursuant to 18 U.S.C. §1030(g):

       Numerous courts have recognized that a civil cause of action is apparent from
       the text of § 1030(g). Although we acknowledge the criminal thrust of the
       section in general, as it is found in Title 18, there is ample authority for
       permitting civil actions to proceed based on violations of the section pursuant to
       the language of § 1030(g). See, e.g., Theofel v. Farey–Jones, 359 F.3d 1066,
       1078 (9th Cir.2003) (“The civil remedy extends to ‘[a]ny person who suffers
       damage or loss by reason of a violation of this section.’ ”) (emphasis in
       original); I.M.S. Inquiry Mgmt. Sys., Ltd. v. Berkshire Info. Sys., Inc., 307
       F.Supp.2d 521, 526 (S.D.N.Y.2004) (stating that § 1030(g) affords civil action
       for any violation of CFAA). Accordingly, we conclude that civil relief is
       available under § 1030(g).


       Defendants make a novel argument, however, in an attempt to undercut the
       availability of relief here. They posit that the third sentence of subsection (g)—
       which limits recovery to only economic damages for a violation solely involving
       conduct described in subsection (a)(5)(B)(i)—also operates to exclude injunctive
       relief for claims involving such conduct. That reading is unwarranted. We read
       that sentence to mean, instead, that if one who is harmed does seek
       compensatory damages based on such conduct, which are available by virtue of
       the general statement contained in the first sentence, then those damages will be
       so limited. That is, compensatory damages for such conduct will be awarded
       only for economic harm. Nothing in the third sentence, however, countermands
       or limits the type of injunctive relief specifically authorized in the first sentence
       of (g). In fact, two courts have held that the third sentence does not even limit all
       compensatory damage claims but only those based on the specific subsection
       of § 1030 referred to in the third sentence. See In re Intuit Privacy Litig., 138
       F.Supp.2d 1272, 1281 (C.D.Cal.2001); In re DoubleClick Privacy Litig., 154
       F.Supp.2d 497, 519–526 (S.D.N.Y.2001).4 Accordingly, claims for other types of
       compensatory damages—for conduct other than violations of (a)(5)(B)(i)—are
       clearly allowed, as are claims for any and all types of injunctive relief.

P.C. Yonkers, Inc. v. Celebrations the Party and Seasonal Superstore, 428 F.3d 504, 511 (3rd Cir.

2005). As such, Andersen asks that this Court reconsider its ruling relative to Andersen’s right

to a bring a private cause of action under 18 U.S.C. §1030(g) given that she has alleged that she


	                                                                                             2	  
            Case 1:20-cv-00553-JFR Document 11 Filed 07/10/20 Page 3 of 3



believes (a) that the Unknown Defendant has hacked her computer and/or proprietary e-mails to

Forrest Fenn based on the taunting text messages that she has received and (b) her claim against

that hacker exceeds $5,0000. See Theofel v. Farey Jones, 359 F.3d 1066 (9th Cir. 2004)(finding

that plaintiff had civil action for hacking given claim exceeded $5,000).


       3.      Andersen believes that this statute is still in effect at this time.   Likewise,

Andersen is unaware of any decision negating the right to bring a civil claim pursuant to 18

U.S.C. §1030(g).


       Wherefore, for the reasons stated herein, Andersen requests (a) reconsideration by this

Court of its order relative to 18 U.S.C. §1030 and (b) a Zoom conference as to this motion and

status generally.


                                      Respectfully submitted:


                                      ___/s/ Barbara Andersen_____________________
Barbara Andersen, 6256000
1220 West Sherwin, Unit 1E
Chicago, IL 60626
(708) 805-1123
bandersen@andersen-law.com




	                                                                                            3	  
